SniDEim, J.,
dissenting.
The defendant pleads the peremptory exception . of res judicata. He refers to the opinion of the court rendered on monday, in which a brief consideration of the disrespectful tone of the application for a rehearing, is followed by a decree ordering the brief to be taken from the files of the court.
The defendant, in my opinion, incorrectly maintains that this order was the imposition of a penalty upon him, by refusing him a rehearing. I do not so consider the order. The order was rendered in the morning of monday, at 10 o’clock. It was known to the defendant before midday ; he had still the residue of the day in which to file an application for a rehearing, framed in language which might fully explain his legal propositions, without expressions unworthy of himself as a citizen and of the dignity and character of the court. There was, in my opinion, then, no deprivation of the right of still filing a petition for a rehearing, abundantly sufficient to set forth the party’s arguments for the required relief.
In addition to the above consideration, the respondent alleges that this opinion and order involve a consideration of the objectionable petition, and an action upon it; that the opinion condemns the petition as disrespectful, and expels it from the records of the court as unworthy to remain there.
Upon strictly technical grounds, this decree does not perhaps form res judi-cata as to the contempt which the defendant is here called to answer. But I cannot reject the suggestion of my own mind that, in preparing that opinion and decree, as a member of this court, I did consider that the opinion and order involved, though not a corporeal, yet a moral punishment, inflicted upon the defendant. I presume it was so considered by those who heard the opinion and decision read; arid that, as a permanent memorial in the records and printed reports of this court, it will be read in that sense hereafter.
The whole tone and temper of the defendant’s brief is disrespectful even to insult; and the opinion and order hitherto given were a light.punishment of so gross a departure from his duty as a citizen, and especially as a counsellor at law. But it is to my mind a punishment, and sustains, to some extent, the exception which has been filed. The proceeding against the defendant now before us, partakes of the nature off a criminal proceeding; and though the question be not clear in his favor, yet, if there be any doubt, he is entitled to the benefit of it.
I think, after what has thus occurred, the defendant should be left to the moral punishment whichhas been already inflicted upon him, and to the reflection that he has violated his duty as a citizen, by not only writing, but by printing and distributing, a document, so grossly indecorous, and so evidently intended, whatever may be its effect, to attack the respectability of this tribunal, impugn the motives of its members, and impair the public confidence in. the administration of justice.
*192The punishment was, I think, on reflection, too slight; but it was a punishment in my opinion. I therefore think the prisoner should be discharged.
As to what is now said by the court respecting the circumstances of the litigation, and as to the correctness of the original decision, I fully concur. But I dissent from the present decree inflicting what I consider equivalent to further punishment. This opinion is very hastily prepared at the hearing this day, and is, therefore, given with diffidence, and with regret that I should find myself, in an important matter, dissenting from my brethren.